Title: From Alexander Hamilton to Marquis de la Tour du Pin, 3 October 1798
From: Hamilton, Alexander
To: Pin, Marquis de la Tour du



New York October 3. 1798

I had yesterday, My Dear Sir, the pleasure of receiving your letter of the 15 of July, accompanied by two others, one for Messrs Le Roy & Bayard, the other for Mr. Olive; which will be sent to them in the Country where they now continue, in consequence of the sickness in this city. The letters which you mention to have before written have also been received. To mine I replied shortly after; nor can I imagine how it has happened that you have received no answer from either of the parties.
On the subject of the sale of your farm. Mr. Bayard & myself had a conference and we agreed that a sale at this time was inexpedient—as it could not be hoped that the farm would bring near its value—owing to the embarassments in pecuniary operations produced by the prospect of war. I shall however now advise that an experiment be made. The offers received, if any, will determine whether a sale can take place without an imprudent sacrifice for you; and the result can be regulated accordingly.
Be assured, My Dear Sir, that I shall be happy to be useful to you in this or any other matter. In doing so, I shall equally gratify the esteem and friendship with which you have inspired me for yourself, and that lively and affecting interest in whatever concerns Madame DeGouverne, which cannot but be felt by all who have had an opportunity to know her value.
If it shall conduce to her and your happiness to return to this Country, it will certainly add to ours; & if you will beforehand apprise me of your resolution when taken and your general plan you will find me zealous to cooperate in giving it effect.
I would invite you to return with the more confidence from the assurance in the stability of affairs in this country which is derived from the late happy course of the public mind. An extraordinary union among the people in the support of their own government, and in resistance to all foreign encroachment, leaves nothing to be feared for our future security and prosperity. The most reasonable ideas in every respect prevail.
Accept, whenever you shall come, under the roof of Mrs. Hamilton & myself, an asylum, where you may be perfectly at home, until you shall have completed your arrangements for your future establishment. She joins me in cordial remembrances to M: De Gouverne & yourself. Believe me always very truly D Sir
Yr Obed ser

A Hamilton
The Count Latour Du pin Gouver

